Title: To George Washington from Major General Philip Schuyler, 28 July 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Saratoga [N.Y.] July 28th 1777

I am honored with your Favor of the 24h Instant, Which I received half an Hour ago having just arrived from Moses Creek, where I keep my Quarters.
So far from the Militia that are with me encreasing, they are daily diminishing, and I am very confident that in ten Days, if the Enemy should not disturb us, we shall not have five hundred left, and altho’ I have entreated this and the Eastern States to send up a Reinforcement of them, yet I doubt much if any will come up, especially from the Eastern States, where the Spirit of Malevolence knows no Bounds, and I am considered as a Traitor.
I believe your Excellency has spared me all the Troops you prudently could, but we are still too weak in this Quarter, especially as Sickness decreases us with great Rapidity—Our Men living entirely upon fresh Meat occasions much disease—Salt Meat we have none of, nor is any to be got in this Quarter—If it can be spared from any post below I wish a Quantity may be ordered up.
I have informed you that on the 26th an advanced picket was attacked near Fort Edward—Last Night a Body of regular Troops appeared at that place; however not in such Force but that they suffered our Men, about one hundred and fifty in Number to come off unmolested—I believe their main Body will be down in a few Days—We are preparing to receive them in the best Manner we can.
I shall be happy to see General Lincoln—He may possibly be able to do something with the New England Militia.
I do not think it would be prudent, at present, to send General Arnold to Fort Schuyler—I will try to send another General Officer to that place. I am Dr Sir with great Regard & Esteem Your Excellency’s most obedient humble Servant

Ph: Schuyler

